Citation Nr: 0835649	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-23 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher initial rating for diabetes 
mellitus with erectile dysfunction, rated as 40 percent 
disabling since February 27, 2006.

2.  Entitlement to an initial rating for diabetes mellitus 
with erectile dysfunction, rated as 20 percent disabling 
prior to February 27, 2006.  

3.  Entitlement to an initial rating in excess of 10 percent 
for diabetic retinopathy/macular edema.

4.  Entitlement to an initial rating in excess of 10 percent 
for coronary artery disease, status post myocardial 
infarction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a December 2004 rating decision, the RO awarded service 
connection for the veteran's diabetes mellitus with non-
proliferative diabetic retinopathy and early cataracts.  The 
veteran perfected an appeal of the initial 20 percent 
disability evaluation assigned for this disability.  

In a subsequent rating action dated in June 2005, the RO 
awarded service connection for coronary artery disease, 
evaluated as 10 percent disabling, and assigned a separate 10 
percent disability evaluation for diabetic 
retinopathy/macular edema.  The veteran perfected an appeal 
of the initial disability evaluations assigned for these 
disabilities.  

During the course of this appeal, the RO issued a September 
2006 rating decision that assigned a 40 percent disability 
evaluation for the veteran's diabetes mellitus, effective 
February 27, 2006.  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the veteran's appeal of the 
initial disability rating assigned for his service-connected 
diabetes mellitus remains open.

In May 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been prepared and associated 
with the claims folder.  

Thereafter, in June 2008, the veteran submitted additional VA 
medical evidence in support of his claims.  A waiver of AOJ 
consideration of this evidence was received from the 
veteran's representative in September 2008. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1965 to May 1969.  

2.  On September 18, 2008, the Board was notified by his 
accredited representative that the veteran passed away.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's represented submitted a September 18, 2008, 
statement reported that the veteran had died during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2003).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


